DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending in the application and have been examined.

Response to Arguments
Applicant’s arguments, see pages 8-12, filed 7/20/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of 5/20/2022 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Ranjan (US 11,085,700 B2) hereinafter Ranjan is the closest prior art of record. However, Ranjan either alone or in combination with of the prior art fails to anticipate or render obvious, “a convoluted flow matrix in which a plurality of adjacent layers including a plurality of ridges, a plurality of depressions, and a plurality of openings that define a plurality of fluid passageways that are arranged in a non-repeating or non-periodic pattern between an inlet and an outlet, the plurality of fluid passageways comprising at least one first fluid passageway defined between at least one of the plurality of ridges and at least one of the plurality of depressions and extending between a first fluid inlet and a first fluid outlet, and at least one second fluid passageway defined through at least one of the plurality of openings and extending between a second fluid inlet and a second fluid outlet,” as disclosed in independent claim 1 or similarly in independent claims 17 or 19. Claims 2-16, 18, or 20 are allowed based on their dependence on an allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT PHILIP LIETHEN/Examiner, Art Unit 3747